F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              AUG 9 1999
                                 TENTH CIRCUIT
                            __________________________                   PATRICK FISHER
                                                                                  Clerk

 CARL JOE SAIZ,

          Plaintiff-Appellant,

 v.                                                       No. 99-1214
                                                           (D. Colo.)
 RANDY HENDERSON; LARRY E.                            (D.Ct. No. 99-Z-240)
 TRUJILLO, SR.,

          Defendants-Appellees.
                        ____________________________

                             ORDER AND JUDGMENT *


Before BRORBY, EBEL, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Appellant Carl Joe Saiz, previously a state prisoner, appeals pro se the

district court’s decision dismissing his 42 U.S.C. § 1983 action against the

assistant warden of the correctional center where he was incarcerated and the

chairman of the Colorado Board of Parole. Mr. Saiz does not contest the validity

of his sentence, but contends defendants violated his constitutional rights by

requiring him to serve a thirty-month sentence when he initially bargained for

only a sixteen-month sentence.



      We review the dismissal of a § 1983 complaint for failure to state a claim

on which relief may be granted de novo. See Peterson v. Shanks, 149 F.3d 1140,

1143 (10th Cir. 1998). The district court dismissed Mr. Saiz’s § 1983 complaint

based on the principles articulated in Heck v. Humphrey, 512 U.S. 477 (1994). In

Heck, the Supreme Court stated a plaintiff cannot recover damages in a § 1983

action implicating the validity of a criminal conviction or sentence without proof

that the conviction or sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by an authorized state tribunal, or questioned by

a federal court’s issuance of a writ of habeas corpus. Id. at 486-87; see also

Crow v. Penry, 102 F.3d 1086, 1087 (10th Cir. 1996) (per curiam). A review of

the record on appeal confirms the district court’s determination that Mr. Saiz does

not allege or intimate any authorized entity has reversed, expunged, invalidated,


                                         -2-
or questioned his term of imprisonment in any way. For this reason, we AFFIRM

the district court’s decision to dismiss Mr. Saiz’s § 1983 complaint without

prejudice, and DISMISS the appeal. 1



                                         Entered by the Court:

                                         WADE BRORBY
                                         United States Circuit Judge




      1
         The district court denied Mr. Saiz’s motion to proceed in forma pauperis
finding the appeal lacked good faith because he failed to show a reasoned, nonfrivolous
argument on the law and facts in support of the issues raised on appeal.We agree and
deny his request to proceed in forma pauperis.


                                           -3-